Exhibit 10.1

AMENDMENT
TO
ALTAIR EXECUTIVE EMPLOYMENT AGREEMENT
 
THIS AMENDMENT TO ALTAIR EXECUTIVE EMPLOYMENT AGREEMENT (the “Amendment”) is
made and entered into this 17th day of August, 2007, by and between Altairnano,
Inc. f/k/a Altair Nanomaterials, Inc., a Nevada corporation (the “Company”),
Altair Nanotechnologies Inc., a Canadian corporation (“Parent”) and Alan Gotcher
(“Employee”).



R E C I T A L S


WHEREAS, on February 17, 2006, the Company, Parent and Employee entered into
that certain Employment Agreement (the “Agreement”) pursuant to which, among
other things the Company agreed to pay Employee and Employee agreed to accept a
specified severance benefit if Employee’s employment is terminated by the
Company prior to February 17, 2009 without cause or by Employee with good
reason, and in either case 90 days before or within one year after a change of
control; and


WHEREAS, the Company and Employee desire to amend the terms of the severance
benefit.


AGREEMENT


NOW, THEREFORE, in consideration of the matters set forth in the Agreement and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:


1.    Amendment of Section 7.4. Section 7.4 of the Agreement is hereby amended
and restated in its entirety to read as follows:
 
7.4    Termination by Company Without Cause Subsequent to Change of Control. If
Employee's employment is terminated by the Company without Cause pursuant to
Section 6.2 prior to the Expiration of the Term and within ninety (90) days
prior to and one year after a Change of Control Event then, in addition to
complying with the requirements of Section 7.1, the Company shall, upon receipt
of a written release from Employee in form and substance reasonably satisfactory
to the Company with respect to all liabilities arising prior to and in
connection with such termination (other than under Options and this Section),
continue to pay, when due in accordance with Section 4.1, to or for the benefit
of Employee or, if applicable, his heirs or estate, as their rights may be, one
hundred percent (100%) of any and all payments of: (i) annual base salary
through the period ending on the 24-month anniversary of the effective date of
the termination of Employee’s services; (ii) 100% of the Company health benefits
coverage then in effect (with Company /Employee contributions remaining the same
as during the period immediately prior to termination) through the period ending
on the 24-month anniversary of the effective date of the termination of
Employee’s services; and (iii) a bonus equal to eighty percent (80%) of
Employee’s annual base salary for the year in which termination of Employee’s
services occurs, payable in one lump sum within 30 days of the end of such year.
A Change of Control Event means (a) any capital reorganization, reclassification
of the capital stock of Parent, consolidation or merger of Parent with another
corporation in which Parent is not the survivor (other than a transaction
effective solely for the purpose of changing the jurisdiction of incorporation
of Parent), (b) the sale, transfer or other disposition of all or substantially
all of the Consolidated Company’s assets to another entity, (c) the acquisition
by a single person (or two or more persons acting as a group, as a group is
defined for purposes of Section 13(d)(3) under the Securities Exchange Act of
1934, as amended) of more than 40% of the outstanding common shares of Parent.
 
Except for the amendment set forth above, the Agreement and all provisions
thereof shall remain in full force and effect.
 
 
[Remainder of Page Intentionally Left Blank; Signature Page to Follow]
 
 
1

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, Employee has signed this Amendment to Altair Executive
Employment Agreement personally and the Company and Parent have caused this
Amendment to be executed by their duly authorized representatives.



  COMPANY:        ALTAIRNANO, INC.    a Nevada corporation        By: /s/ Edward
Dickinson                                                  Name: /s/ Edward
Dickinson                                             Title: Secretary /
Treasurer                                                                      
    PARENT:        ALTAIR NANOTECHNOLOGIES INC.    a Canadian corporation       
By: /s/ Jon Bengtson                                                           
Name: /s/ Jon Bengtson                                                      
Title:
Chairman                                                                       
    EMPLOYEE:        /s/ Alan
Gotcher                                                                   
Alan Gotcher, an individual 

 
 
2